Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/645,228, filed on March 6, 2020.  In response to Examiner’s Non-Final Office Action of October 14, 2020, Applicant, on January 12, 2022, amended claims 1, 3, and 5 and cancelled claim 2, 4 and 6. Claims 1, 3 and 5 are pending in this application and have been rejected below.    
Response to Amendment
Applicant’s amendments are acknowledged.
Claim Interpretation under 112(f) has been withdrawn.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  
Response to Arguments
Applicant’s arguments filed January 12, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed January 12, 2022.
On page 5-6 of the Remarks, regarding the 35 U.S.C. § 101 rejection, Applicant argues the claim language provides for a computational improvement in the usage of Q-learning as machine learning, which is a practical application of any alleged abstract 
On page 6-7 of the Remarks, regarding the 35 U.S.C. § 103 rejection, Applicant argues the cited reference(s) fail to disclose Q-Learning functionality.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered and has withdrawn 35 U.S.C. § 103 rejection.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 is directed to an apparatus for optimizing a range of maintenance, claim 3 is directed to a method for optimizing a range of maintenance and claim 5 is directed to an article of manufacture for optimizing a range of maintenance.
Claim 1 recites an apparatus for optimizing a range of maintenance, Claim 3 recites a method for a range of maintenance and Claim 5 recites an article of manufacture for a range of maintenance, which includes using information from when maintenance was previously executed, including a pre-maintenance state, a maintenance cost and a movement cost of a place subjected to maintenance, and constructing a model indicating a relationship between the range of maintenance and an overall cost incurred in maintenance; and setting the range of maintenance using the model, wherein when the model is constructed, Q-learning is executed and a Q function, expressed as a decomposition of a current maintenance cost and a maintenance benefit at each location, as the model is constructed, when the range of the maintenance is set, the range of the maintenance is set such that a value of the Q function is maximized.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Mathematical Concepts”- complex mathematical calculations. Additionally, “executing machine learning” is within the Abstract idea grouping of Mathematical Concept –complex mathematical calculations. The recitation of “processor”, “memory”, “program code”, “computer-readable recording medium “, “program” and “computer” does not take claims out of the certain mathematical concepts grouping.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “processor”, “memory”, “program code”, “computer-readable recording medium “, “program” and “computer” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Additionally, the claim 1, claim 3and claim 5 recite using one or more machine learning techniques. The general use of machine learning techniques does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea.  When the machine learning model has been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning model is simply applied to return a result.  
Neither the result nor the rules (machine learning model) provide a practical application or significantly more than the identified abstract idea.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in maintenance planning. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor”, “memory”, “program code”, “computer-readable recording medium “, “program” and “computer” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving information and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Step 2B and the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception - the machine learning is solely used a tool to perform the instructions of the abstract idea.  When the machine learning model has been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning model is simply applied to return a result.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.

Reasons Claims are Patentably Distinguishable from the Prior Art
Examiner analyzed Claims 1, 3 and 5 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. 

In regards to Claim 1 (similarly Claim 3 and Claim 5), the prior art does not teach or fairly suggest: 
 “… wherein the learning processing unit executes Q-learning as the machine learning, and constructs a Q function as the model, and the maintenance range setting unit sets the range of maintenance such that a value of the Q function is maximized.”.

Given Q-learning is a model-free reinforcement learning algorithm to learn the value of an action in a particular state where the "Q" refers to the function that the algorithm computes.  Examiner in light of Applicant’s specification Par. 25-46 the “Q” function is   
    PNG
    media_image1.png
    70
    332
    media_image1.png
    Greyscale

where qi indicates the poorness of the state of a section i prior 
to a present time t. 
Examiner finds that Takanobu Oba (JP 2014206795A) discloses a reinforcement learning model by a linear programming model, and the model parameter is updated at the interval of the time (t). The model takes an action in accordance with the policy P (s t , a t ) in each state given from the environment 920. Basically, an action a t that maximizes the policy P (s t , a t ) is selected. Or, measures P (s t, a t) and is assumed to be a probability model, measures P (s t, a t) to select the action a t according to a probability distribution for the behavior of a t. t is the time.
Habib et al. (NPL, Reinforcement learning based autonomic virtual machine management in clouds,) teaches reinforcement learning to automate decision making process in case of addition, reduction, migration and maintenance in cloud computing to balance the service level performance and VM management cost. Models have been proposed in this case based on Q-learning, a very popular reinforcement learning technique that is used to find optimal action selection policy for any finite Markov Decision Process (MDP). In this paper we propose to work with the challenges like proper initialization of the early stages, designing the states, actions, transitions using Markov Decision Process (MDP) and solving the MDP with two popular reinforcement learning techniques, Q-learning and SARSA(λ). 
Jacob et al. (NPL Highway Work Zone Dynamic Traffic Control Using Machine Learning) teaches The main focus of this paper is on the application of Intelligent Transportation Systems to work zone traffic control and management on highways, for the purpose of promoting safety, relieving congestion, improving mobility, and minimizing other negative impacts such as congestion related pollution. This paper introduces the use of Reinforcement Learning, an Artificial Intelligence method from Machine Learning, to provide optimal control for a freeway-arterial or Express/collector corridor affected by work zones. It presents the methodology, development, and simulated testing and results of the Artificial Intelligence agent. The approach focuses on providing real time route recommendations through VMS (Variable Message Signs) in order to minimize system wide delay and congestion due to construction.  In this research, a simple but powerful Reinforcement Learning technique-the Q-learning approach  is adopted to develop a closed loop optimal control agent that accounts for the stochastic nature of traffic. The Q-learning model developed in this research was trained and tested on a microscopic simulation model of a key work zone on Highway 401 in Toronto using the Paramics micro-simulation suite. 
Although Takanobu, Habib and Jacob teach reinforcement models and Q-learning elements of the claim, none of the cited prior art, singularly or in combination, teach or fairly suggest, the combination of, the Q-function algorithm, maximizing the maintenance range. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US Patent No. US 9298172 B2 to Tesauro - Col2 and Col3 Ln 1-3; Col 4; Col 8; Col 11- “Reinforcement Learning” refers to a general set of trial-and-error reward-based learning methods whereby an agent can learn to make good decisions in an environment through a sequence of interactions. Known Reinforcement Learning methods that may be implemented in accordance with the present invention include value-function learning methods (such as Temporal Difference Learning, Q-Learning or Sarsa), actor-critic methods and direct policy methods (e.g., policy gradient methods).; The value function Q(z) may be learned by a value function learning algorithm such as Temporal Distance Learning, Q-Learning or Sarsa. For example, in the Sarsa(0) algorithm, one applies to each observed state/action/reward tuple the following learning algorithm: ΔQ(z t)=α(t)[r t +γQ(z t+1)−Q(z 1)]  (EQN. 1)
where Zt is the initial embedded (state, action) pair at time t, rt is the immediate reward at time t for taking the action at in the initial state st, zt+1 is the next embedded (state, action) pair at time t+1, γ is a constant representing a “discount parameter” (having a value between zero and one that expresses the present value of an expected future reward) and α(t) is a “learning rate” parameter that decays to zero asymptotically to ensure convergence.; This rule for computing the target value yi corresponds to the well-known Sarsa(0) reinforcement learning rule. In another embodiment, the target value yi is computed according to: yi=ri+γmaxbQ(si+1,b), which corresponds to the well-known Q-Learning rule “”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624


/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624